UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
MARTIN BATALIA VIDAL, et al.,
                          Plaintiffs,                         ORDER
                                                     16-CV-4756 (NGG) (JO)
              -against-
CHAD WOLF, Acting Secretary, Department of
Homeland Security, et al.,
                      Defendants.
STATE OF NEW YORK, et al.,
                          Plaintiffs,                17-CV-5228 (NGG) (JO)
              -against-
DONALD TRUMP, President of the United
States, et al.,
                          Defendants.


      NICHOIAS G. GARAUFIS, United States District Judge.
      On August 20, 2020 at 2:00 pm, the court held a status confer-
      ence, via videoconference, to consider the schedule for briefing
      and the production of administrative materials in two related
      cases: Batalla Vidal, et al. v. Wolf, et al., No. 16-cv-4756 (NGG)
      (JO), andStateofNewYork, etal. v. Trump, etal., No.17-cv-5228
      (NGG) (JO). Counsel for all parties present. Upon consideration
      of the submissions by the parties (see Pls.' Aug. 19, 2020 Letter
      (Dkt. 305); Defs.' Aug. 19, 2020 Letter (Dkt. 306)), the court OR-
      DERS the following schedule:




                                        1
•   By Friday, August 28, 2020 at 12:00 pm: Plaintiffs
    shall file their amended complaints. In addition,
    Plaintiffs shall file their motions for partial summary
    judgment, limited to the question of Defendant Acting
    Secretary Wolfs lawful authority under the Federal
    Vacancies Reform Act, the Homeland Security Act of
    2016, and any related arguments, as discussed at the
    status conference. Defendants' request that Plaintiffs file
    joint briefing is DENIED. Plaintiffs in the Batalla Vidal
    case shall also file their motion for class certification.
•   By Friday, September 4, 2020 at 12:00 pm:
    Defendants shall produce the Administrative Record, as
    well as a privilege log identifying any materials
    withheld therefrom due to claims of privilege.
•   By Friday, September 11, 2020 at 12:00 pm:
    Defendants shall file any opposition to Plaintiffs'
    motions for partial summary judgment, as well as any
    cross motions regarding the same issue.
•   By Friday, September 18, 2020 at 12:00 pm:
    Defendants shall file any opposition to the Batalla Vidal
    Plaintiffs' motion for class certification. The parties shall
    file either a joint status report or separate status reports,
    addressing the status of the production of the
    Administrative Record.
•   By Friday, September 25, 2020 at 12:00 pm:
    Plaintiffs shall file any reply to Defendants' opposition
    to partial summary judgment, as well as any opposition
    to cross motions for partial summary judgment.




                             2
         •    By Friday, October 2, 2020 at 12:00 pm: Defendants
              shall file any reply to Plaintiffs' opposition to cross
              motions for partial summary judgment. The Batalla
              Vidal Plaintiffs shall file any reply to Defendants'
              opposition to class certification.
         •    On Wednesday, October 7, 2020 at 2:00 pm: The
              court will hold oral argument.
         •    Defendants' obligation to answer Plaintiffs' amended
              complaints is STAYED until 14 days after the court
              decides the motions for partial summary judgment.
SO ORDERED.


Dated:   Brooklyn, New York
         August 24, 2020

                                                  / s/ Nicholas G. Garaufis
                                                 NICHOLAS G. GARAUFIS
                                                 United States District Judge




                                     3
